DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 27, “controlling to flow” should read “controlling flow of” for clarity.
In line 29, “pumps” should read “pumping” for clarity.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 2, “the limiting current value” should read “the limiting current” for consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 3, “controlling to flow” should read “controlling flow of” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer pump electrode" in line 36 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 are rejected as dependent thereon. For the purpose of examination, Examiner interprets the outer pump electrode to correspond to the previously recited measurement-object gas side electrode, as disclosed in para. [0076] of the instant US PGPub.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (US 2015/0276659 A1) (provided in Applicant’s IDS filed on June 22, 2021) and further in view of Kato et al. (US 2004/0089544 A1).
Regarding claim 1, Sekiya teaches a method of operation of a gas sensor (a gas sensor 100, Figs. 1 & 2, para. [0024]) having a laminate having a plurality of laminated oxygen ion conductive solid electrolyte layers and having therein a measurement-object gas flowing portion for introducing and flowing a measurement-object gas (a layered body in which six layers respectively made of an oxygen ion-conductive solid electrolyte are stacked, Fig. 2, para. [0031]; a measurement-object gas flowing portion is a region from a gas inlet port 10 to a third internal cavity 61 within the layered body, Fig. 2, para. [0034]; a measurement-object gas is introduced and flowed in the measurement-object gas flowing portion, Fig. 2, para. [0038]),
a measurement electrode disposed on an inner peripheral surface of the measurement-object gas flowing portion (a measurement electrode 44 provided directly on an upper surface of a first solid electrolyte layer 4 facing the third internal cavity 61 which is part of the measurement-object gas flowing portion, Fig. 2, para. [0034] & [0055]),
a measurement-object gas side electrode disposed in a portion of the laminate that is exposed to the measurement-object gas (an outer pump electrode 23 corresponds to a measurement-object gas side electrode provided in an area on an upper surface of the second solid electrolyte layer 6 that is exposed to the measurement-object gas in an external space, Fig. 2, para. [0038]-[0039] & [0075]),
a reference electrode disposed in the laminate (a reference electrode 42 is formed between the upper surface of the third substrate layer 3 and the first solid electrolyte layer 4 of the layered body, Fig. 2, para. [0037]),
a porous reference gas introduction layer for introducing a reference gas as a reference for detecting a specific gas concentration of the measurement-object gas and allowing the reference gas to flow to the reference electrode (an atmosphere introducing layer 48 is made of a ceramic material such as porous alumina, Fig. 2, para. [0036]; the porous atmosphere introducing layer 48 introduces a reference gas into the reference electrode 42, and the reference gas is used as a standard for detection of a specific gas concentration in the measurement-object gas, Fig. 2, para. [0036], [0085]),
a measurement pump cell that includes the measurement electrode, the measurement-object gas electrode and at least a portion of the plurality of laminated oxygen ion conductive solid electrolyte layers (a measurement pump cell 41 including the measurement electrode 44, the outer pump electrode 23, a second solid electrolyte layer 6, a spacer layer 5, the first solid electrolyte layer 4, a variable power supply 46, and an ammeter Ip2, Fig. 2, para. [0055]-[0058]), and
a reference gas regulation pump cell that includes the reference electrode, the measurement-object gas electrode and at least another portion of the plurality of laminated oxygen ion conductive solid electrolyte layers (a reference gas regulation pump cell 90 including a second solid electrolyte layer 6, a spacer layer 5, the first solid electrolyte layer, a third substrate layer 3, the outer pump electrode 23, the reference electrode 42, a variable power supply 92, and an ammeter Ip3, Fig. 2, para. [0060]-[0061]),
the method comprising the steps of:
detecting, by the measurement pump cell, the specific gas concentration of the measurement-object gas based on an electromotive force generated between the reference electrode and the measurement electrode (the measurement pump cell 41 measures the NOx concentration in the measurement-object gas based on the electromotive force V2 generated between the reference electrode 42 and the measurement electrode 44 of the sensor cell 82, Fig. 2, para. [0055], [0057]-[0058]);
controlling to flow an oxygen pumping current between the reference electrode and the measurement-object gas side electrode and pumps oxygen from around the measurement-object gas side electrode to around the reference electrode (the reference gas regulation pump cell 90 pumps in oxygen from an ambient space of the outer pump electrode 23 to an ambient space of the reference electrode 42 by means of a control current Ip3 flowed between the outer pump electrode 23 and the reference electrode 42, Fig. 2, para. [0060], abstract).
Sekiya teaches the control current Ip3 between the reference electrode 42 and the outer pump electrode 23 which is flowed by using a voltage Vp3 (Fig. 2, para. [0060], [0076], abstract), and that an average value of the control current Ip3 is preferably 1 to 100 µA (abstract, para. [0061] & [0077]). Sekiya is silent with respect to a limiting current value, and therefore fails to teach controlling an average value (P) of the oxygen pumping current and a limiting current (Q) such that a ratio Q/P is in a range of 0.8 to 10, wherein the limiting current Q is an upper limit of the oxygen pumping current that is reached as a control voltage applied between the outer pump electrode and the reference electrode is gradually increased.
Kato teaches a gas sensor for controlling a concentration of oxygen and/or measuring NOx by allowing a current to flow through an ion-conductive member for conducting oxygen ion (abstract). Kato teaches that the limiting current is utilized to control the concentration of the gas component and measure the concentration thereof (para. [0013]). Kato teaches that the gas sensor may have a limiting current (Q) of 7 µA (para. [0138], [0164]). Sekiya teaches that the average value of the control current Ip3 (P) is preferably 1 to 100 µA (abstract, para. [0061] & [0077]), which controls an average current density of the reference electrode 42 and suppresses deterioration of the reference electrode 42 and the detection accuracy of the NOx concentration (para. [0061], [0072], [0076], [0080]).
Since Sekiya and Kato teach a finite set of options for P and Q, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen the combination of P = 1 µA and Q = 7 µA from the finite number of identified average current values and limiting current values as identified by Sekiya and Kato in order to achieve the desired purpose of measurement of the concentration and improved detection accuracy of the gas sensor with a reasonable expectation of success. MPEP § 2143(I)(E).
Regarding claim 2, Modified Sekiya teaches controlling the average value (P) of the oxygen pumping current to be from 1 to 30 µA (the average value of the control current Ip3 is 1 µA, Fig. 2, para. [0061], see modification supra).
Regarding claim 3, Modified Sekiya teaches controlling the limiting current value (Q) of the porous reference gas introduction layer to be from 5 to 30 µA (the limiting current value is 7 µA, Kato, para. [0138], [0164], see modification supra).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of Kato as applied to claim 1 above, and further in view of Reischl (US 2005/0029127 A1).
Regarding claim 4, Modified Sekiya teaches the steps of:
controlling to flow, by the reference gas regulation pump cell, a current that is turned on and off at a predetermined period as the oxygen pumping current, between the reference electrode and the measurement-object gas side electrode, and pumping oxygen to around the reference electrode (the operation timings of a sensor cell 83 and the reference gas regulation pump cell 90 are adjusted in advance such that the variable power supply 92 does not supply the control current Ip3 when the sensor cell 83 measures the electromotive force Vref, so that the operation of the reference gas regulation pump cell 90 does not interfere with the operation of the sensor cell 83, para. [0074]; the reference potential was measured based on the voltage Vref in the state that the variable power supply 92 temporarily stopped supplying the electric current Ip3, para. [0094]; the reference gas regulation pump cell 90 pumps in oxygen from an ambient space of the outer pump electrode 23 to an ambient space of the reference electrode 42 by means of the control current Ip3 flowed between the outer pump electrode 23 and the reference electrode 42, Fig. 2, para. [0060], abstract; the control current Ip3 may be a pulse-like intermittent current, para. [0080]).
Modified Sekiya teaches detecting, by the measurement pump cell, the specific gas concentration in the measurement-object gas (the measurement pump cell 41 measures the NOx concentration in the measurement-object gas, Fig. 2, para. [0055]). Modified Sekiya teaches that  the operation timings of the reference gas regulation pump cell 90 are adjusted in advance such that the variable power supply 92 does not supply the control current Ip3 during certain times (para. [0074]). Modified Sekiya teaches that the control current Ip3 is consistently flowed during detection of the NOx concentration (para. [0073]), and therefore fails to teach that the measurement pump cell detects the specific concentration in a period in which the oxygen pumping current is off.
Reischl teaches a nitrogen oxide sensor for determining the NOx concentration in a gas mixture (abstract). Reischl teaches that the pumping current is switched off in a controlled manner within a measurement time window and the NOx concentration is determined within the measurement time window (abstract, para. [0036]-[0038]). Reischl teaches that the switching off of the pumping current reduces the interference in oxygen concentration and allows calibration to be performed (para. [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the measurement pump cell of Modified Sekiya to measure the NOx concentration while the pumping current is switched off as taught by Reischl because it would reduce the interference in oxygen concentration and allow calibration to be performed (Reischl, para. [0037]-[0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699